98 Ga. App. 425 (1958)
106 S.E.2d 63
ANDREWS TAXI & U-DRIVE-IT COMPANY
v.
SUMMEROUR; and vice versa.
37325, 37326.
Court of Appeals of Georgia.
Decided October 6, 1958.
Rehearing Denied October 22, 1958.
*429 Fullbright & Duffey, Henry J. Fullbright, Jr., for plaintiff in error.
Wright, Rogers, Magruder & Hoyt, contra.
Wilson, Branch & Barwick, for parties at interest not parties to record.
GARDNER, Presiding Judge.
1. We have set out the evidence somewhat in detail. It is entirely sufficient to sustain the verdict as to the general grounds.
2. Counsel for the defendant has apparently made no effort to comply with the rules regarding appeal on special grounds. None of the special grounds as shown are sufficient, of themselves, to be the basis for a decision thereon by this court.
3. Since we are affirming the case on the general grounds on the main bill, the cross-bill is dismissed.
Judgment affirmed on main bill. Cross-bill dismissed. Townsend and Carlisle, JJ., concur.